Citation Nr: 0619247	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active duty from August 1942 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision 
rendered by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by poor 
concentration, memory loss, irritability, depressed mood, 
intrusive thoughts, abnormal abstract thinking, difficulty 
understanding complex commands, nightmares, intermittent 
inability to perform activities of daily living minus self-
care, and difficulty establishing and maintaining effective 
work and social relationships, which more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, but does not approximate total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Increased Evaluation - PTSD

In an August 2003 rating decision, the RO assigned a 50 
percent rating for PTSD, effective from the date of his 
increased rating claim on May 20, 2003.  Thereafter, the 
veteran filed a notice of disagreement, requesting an 
increased evaluation for PTSD.  To receive a rating in excess 
of 50 percent under 38 C.F.R. § 4.130 (2005), the general 
rating formula for mental disorders, evidence of record must 
more nearly approximate, 38 C.F.R. § 4.7, the following:

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, 
the Board finds that the evidence does support the assignment 
of a 70 percent rating for PTSD, as the veteran does exhibit 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to his PTSD symptomatology.  

The Board recognizes that the veteran suffers from some 
degree of occupational impairment due to his service-
connected PTSD disability.  In September 2003 and February 
2005 statements, a private physician noted that the veteran 
had suffered from marked difficulty in adapting to stressful 
circumstances to the extent that he could not work and also 
opined that the veteran's experiences have definitely 
interfered with his ability to function to a reasonable 
standard vocationally.  However, evidence of record does not 
show that he suffers from total occupational impairment due 
to his PTSD disability.  Evidence of record details that the 
veteran has suffered from many health problems with 
associated surgeries performed on his heart, lungs, and 
gallbladder.  Evidence of record, including the June 2006 
hearing transcript, also shows that the veteran retired of 
his own accord from textile machine maintenance in 1991.  It 
was further indicated that the veteran worked part-time at a 
carpet mill for a few years after retirement.  The veteran 
reported in the June 2006 hearing transcript that he stopped 
working part-time due to nerves and uncontrollable crying.               

Evidence of record, including private psychiatric treatment 
notes dated from 2003 to 2005 and VA examination reports 
dated in July 2003 and April 2005, shows treatment for 
complaints of nightmares, poor concentration, poor judgment, 
near continuous depression, insomnia, depressed mood, 
anxiety, anger outbursts, crying, irritability, isolative 
behavior, exaggerated startle response, intrusive thoughts, 
and hypervigilance.  Suicidal ideation was not reported.  
Further, evidence of record showed that the veteran exhibited 
normal speech, structured thought processes, acceptable 
hygiene, compromised thinking, memory loss, and difficulty 
understanding complex commands because of anxiety.  

In the April 2005 VA examination report, the examiner stated 
that the veteran was intermittently unable to perform 
activities of daily living (with the exception of self-care) 
and showed difficulty establishing and maintaining effective 
work and social relationships both due to depression and 
anxiety.  However, in this case, symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; memory loss for 
names of close relatives, own occupation, or own name; and 
disorientation to time or place were not shown in competent 
medical evidence of record.      

The veteran was rated as 51 on the Global Assessment of 
Functioning Scale (GAF) in the July 2003 VA examination 
report.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 51-60 is defined in the 
DSM IV as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
However, the veteran was rated as 45 on the GAF scale in the 
April 2005 VA examination report.  A GAF score of 41 to 50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
February 2005 private treatment record listed a GAF score of 
30-35.  A GAF score of 31-40 is defined in the DSM IV as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work). 

The Board finds that the evidence supports the assignment of 
a rating of 70 percent, but no higher, for PTSD.  Evidence of 
record shows that the veteran suffers from a degree of 
occupational impairment due to his service-connected PTSD 
disability.  He has also clearly exhibited deficiency in 
family relations based on the statements provided by his son 
and wife in the June 2006 hearing transcript.  Additional 
evidence of record shows complaints of isolative behavior and 
an inability to socialize around friends and family.  While 
the veteran's judgment has been listed as "not impaired" in 
the April 2005 VA examination report, it was described as 
"poor" and "not optimal" in private treatment records.  
Further, both VA and private treatment records indicate that 
the veteran's current PTSD symptomatology includes depressed 
mood.  The April 2005 VA examination report also lists a 
diagnosis of chronic major depressive disorder.  Finally, 
evidence of record indicates deficiencies in thinking with 
findings including memory impairment, abnormal abstract 
thinking, poor concentration, and difficulty understanding 
complex commands.      

The Board concludes that the symptoms described in the VA and 
private treatment records and examination reports more nearly 
approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.7 
(2005).  Nonetheless, the preponderance of medical evidence 
of record does not show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  While it was shown that the veteran suffered from 
memory loss, he was able to discuss his family, combat 
experiences in active service, and past employment.  Further, 
it was noted that the veteran exhibited adequate hygiene, was 
not considered a danger to himself or others, and did not 
suffer from delusions or hallucinations.  

Based on the consideration of medical evidence of record, the 
Board finds that the veteran's PTSD disability symptomatology 
more nearly approximates the level of occupational and social 
impairment contemplated for a 70 percent rating under the 
criteria in 38 C.F.R. Part 4, § 4.130, but does not 
approximate the criteria for a 100 percent schedular rating.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, substantially complete application for 
the veteran's increased rating claim was received in May 
2003.  A June 2003 letter met the four notice requirements 
specified in Pelegrini.  In an August 2003 rating decision, 
the RO granted the veteran's claim for entitlement to 
increased rating for PTSD and assigned a 50 percent rating, 
effective from April 2, 1990.  Thereafter, the veteran filed 
a notice of disagreement requesting a higher rating for PTSD.  
Thus, both the content and the timing of the notice were 
appropriate.  Additional notice was given to the veteran in a 
March 2006 letter as well as a June 2004 statement of the 
case (SOC).  The Board finds no defect in notice that results 
in any prejudice to the veteran.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Moreover, the veteran has not 
shown or alleged any prejudice in the content of the notice 
concerning this issue.

The veteran was notified of all five elements of a service 
connection claim, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), in a March 2006 letter.  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Entitlement to service connection was granted for 
PTSD in 1990; that service connection claim has been 
substantiated.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the Board notes that 
the veteran's service-connected PTSD disability was evaluated 
in multiple VA examinations.  

Finally, the Board notes that the veteran's representative 
submitted a waiver of agency of original jurisdiction in June 
2006, for consideration of pertinent evidence added to the 
record after the issuance of the December 2005 SSOC.  See 38 
C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation of 70 percent, and no 
higher, for PTSD is granted, subject to controlling 
regulations governing the payment of monetary benefits. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


